Per Curiam:

The applicants, Samuel Dalton and Elma B. Dalton, were charged with contempt, by the district court of Cowley county. Said supposed contempt consisted of a criticism of the acts and declarations of the judge and court at a trial of a cause, and were embodied in a brief filed in this *254court, in a cause that was tried in the Cowley county district court, and determined in September, 1890. The case was brought to this court by proceedings in error, filed herein on the 20th day of February, 1891, and the brief containing the contemptuous language was filed in this court on the 12th day of March, 1891.
This court has said that, after a case is disposed of in the court in which it originated, or is pending—
“A court or judge has no power to compel the public, or any individual thereof, attorney or otherwise, to consider his rulings correct, his conduct proper, or even his integrity free from stain, or to punish for contempt any mere criticism or an animadversion thereon, no matter how severe or unjust.” (In re Pryor, 18 Kas. 72.)
It is ordered that the petitioners be discharged.